Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered November 17, 1994, convicting defendant, after a nonjury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, unanimously affirmed.
The court properly closed the courtroom during the testimony of two undercover officers, based on the officers’ testimony at a Hinton hearing that they were currently and expected in the future to be engaged in undercover operations in the specific area of defendant’s arrest, and that they feared for their own safety if their identities were known (People v Martinez, 82 NY2d 436). Furthermore, the closure was limited to the extent necessary to protect the officers’ safety, defendant’s family not being excluded. Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and Mazzarelli, JJ.